Case 2:13-cv-00982-DAK Document 597 Filed 12/14/20 PageID.32442 Page 1 of 2




James E. Magleby (7247)
 magleby@mcg.law
Edgar Cataxinos (7162)
  cataxinos@mcg.law
Geoffrey K. Biehn (13445)
 biehn@mcg.law
Yevgen Kovalov (16297)
 kovalov@mcg.law
MAGLEBY CATAXINOS & GREENWOOD, PC
170 South Main Street, Suite 1100
Salt Lake City, Utah 84101-3605
Telephone: 801.359.9000
Facsimile: 801.359.9011

Attorneys for Plaintiff Vitamins Online, Inc.

                      IN THE UNITED STATES DISTRICT COURT
                       DISTRICT OF UTAH, CENTRAL DIVISION

 VITAMINS ONLINE, INC., a Delaware              ORDER ACKNOWLEDGING
 corporation,                                   BANKRUPTCY FILING BY
                                                DEFENDANT HEARTWISE, INC.,
        Plaintiff,                              RECOGNIZING APPLICABILITY OF
                                                THE “AUTOMATIC STAY” AND
 v.                                             SUSPENDING ALL CASE DEADLINES
 HEARTWISE, INC. an Oregon                      Case No.: 2:13-cv-00982-DAK
 corporation d/b/a NATUREWISE,

        Defendant.                              Honorable Dale A. Kimball

                                                Honorable Jared C. Bennett

       Based upon the Notice of Bankruptcy, filed by defendant December 7, 2020

[Docket No. 595] (the “Notice of Bankruptcy”), and the response filed by plaintiff, and

good cause appearing, it hereby is

       ORDERED that further proceedings in this civil action have been, and are,

statutorily enjoined pursuant to 11 U.S.C. § 362(a)(1); and it is
Case 2:13-cv-00982-DAK Document 597 Filed 12/14/20 PageID.32443 Page 2 of 2




       FURTHER ORDERD that all deadlines in this civil action shall be, and hereby

are, suspended and continued without date pending further order of the United States

Bankruptcy Court of the Central District of California (Santa Ana) (the “Bankruptcy

Court”) in the the bankruptcy case styled In re Heartwise Inc., Case No. 8:20-bk-13335-

MW (the “Bankruptcy Case”), which modifies the “automatic stay” to permit proceedings

in this action to proceed.

       DATED this 14th day of December, 2020.

                                         UNITED STATES DISTRICT COURT
                                         DISTRICT OF UTAH




                                         Honorable Dale A. Kimball




                                            2
